Draft general budget 2010 (Sections I, II, IV, V, VI, VII, VIII, IX) - Draft general budget 2010 (Section III) (debate)
The next item is the joint debate on the following:
the report by Mr Surján, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2010, Section III - Commission (C7-0127/2009 - and on the letter of amendment No 1/2010 (SEC(2009)1133) to the draft general budget of the European Union for the financial year 2010 and
the report by Mr Maňka, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2010
Section I - European Parliament
Section II - Council
Section IV - Court of Justice
Section V - Court of Auditors
Section VI - European Economic and Social Committee
Section VII - Committee of the Regions
Section VIII - European Ombudsman
Section IX - European Data Protection Supervisor
(C7-0128/2009 -.
Mr President, I am going to speak in my mother tongue because, ceterum censeo, I am also protesting against any kind of law restricting the use of a person's mother tongue. The 2010 budget is being drafted in the shadow of the financial crisis. State Secretary, Commissioner, ladies and gentlemen, we all have to cope with this crisis in some manner or other. The crisis has sown uncertainty among investors, made it more difficult to obtain credit, increased unemployment and reduced production. Is the European Union able to respond to this? Does it have something to say on the dangers caused by climate change or on terrorism? Is it able to protect the EU's borders? Is it welcoming refugees with an equitable approach? Parliament would like to have a budget that responds in the affirmative to all these questions, and Parliament is fairly united in this desire.
There are no major differences dividing political groups. I would therefore, as rapporteur, like to thank all the political groups in Parliament for this. However, there is a serious difference of opinion between the Council and Parliament. Because of the crisis, the Council would like the smallest budget possible, which is understandable looking at it from the point of view of national parliaments and governments. However, we in this House believe that Parliament has a huge number of instruments available that should be made to work even more efficiently, more smoothly and with greater impact, precisely so that we can overcome the crisis. What does all this mean in actual figures? Earlier, when we were thinking about 2010, it was with a seven-year budget in mind. A decision was then made which would allow, in the current situation, a budget of EUR 134 billion in terms of payment levels. On the other hand, the Council is thinking of a figure of EUR 120 billion, while Parliament does not regard the expenditure of EUR 134 billion as being realistic, is taking into account national governments' problems and will end up proposing EUR 127 billion if the vote on Thursday is guided by the recommendation from the Committee on Budgets.
We must, of course, ask what sense is there in making promises intended for a seven-year cycle in a five-year cycle if we are never going to keep those promises. This is actually the situation we are in because every year, the annual budget is much smaller than we discussed the time before. However, there is also an even bigger concern. Annual budgets also feature commitments, many of which remain unfulfilled. We are already lagging more than one annual budget behind, with this gap increasing from one year to the next. Therefore, raising the payment levels is an absolute must. Otherwise, we will seem to have the same scenario as in every other year: the Council chips away at the Commission's draft, while Parliament suggests even larger figures.
However, I would like to draw your attention to the fact that the situation is not entirely like this. These proposals have not come about from one line to the next, in a mechanical fashion, snipping indiscriminately here and there. As a result of the crisis, everyone needs to tighten the purse strings. This is why, for certain purchases, we supported the Council's more economical figures in the Committee on Budgets. Elsewhere, for instance, on the matter of staff assigned to particular tasks, we also took into account how the given task was executed. At the same time, it is very easy to make mistakes in this area. If we have made mistakes, we do not want to prevent the programmes from being implemented. If such an event occurs during the year, we will always be prepared to rectify the situation, but we advocate correct implementation and accurate planning. We must analyse whether the money that was spent yielded the benefit we were expecting and whether we achieved the objective we set ourselves.
For example, it is difficult to be satisfied with the communications policy, but there may also be, of course, many more reasons, which are also much more complicated, to explain the lost referendums and the low electoral turnout. For this reason, it would be a mistake to reduce the resources for communications. We suggested establishing some reserves for certain lines, which can easily be released at the time when, based on current analyses, a promising communication strategy is being prepared. We must also look more closely in the future at the extent to which our objectives have been achieved. The European Court of Auditors recently published a survey on the successes and struggles of the dairy sector. Parliament is expecting the Commission to outline in the imminent Amending letter how the Milk Fund is going to work. We think that it also requires a separate budget line and a reserve of an appropriate amount.
A legal basis must be created which takes into account the Court of Auditors' observations and which will successfully help resolve the sector's current problems. Therefore, it is not only about money, but also about the European Union providing better and more specific support to this sector. This is why I am calling on my fellow Members to try with the least possible disagreement to vote for a good, effective budget. It goes without saying we will have debates on this. It is only natural that each political group will also promote their views and seek to raise their profile. However, we will agree on the most important matters. In the case of the Milk Fund too, the fund itself is much more important than even how much money it will ultimately contain. The Committee on Budgets has submitted a proposal for a manageable amount. Thank you for your respectful attention.
It is precisely now, in a time of crisis, that we must prove to the public and prove to ourselves as well, that when it comes to achieving our political goals, we will use all resources in the most effective way possible.
Most institutions create their budgets on the basis of previous years. After all, what could be easier than multiplying last year's budget by the rate of inflation? When we repeat such a budgeting process year after year, however, it can lead to deformations, inaccuracies and the wasteful use of resources. Our aim is therefore to ensure that budgets are created on the basis of real needs. In every institution, budget requests must correspond to a real need for tasks to be performed. Every institution and every unit of every institution must make every effort to achieve savings. This may require better organisation of work, the redeployment of existing resources to focus on priorities or reduced levels of bureaucracy.
In my previous speeches to the committee, and also in plenary sessions, I have mentioned many examples of recent successes in uncovering reserves. We will uncover even more shortcomings and we will make the work of the individual units and institutions even more efficient if we go about it in a systematic way. The budget for 2010 establishes this systematic approach.
The honourable Members who were here in the last Parliament will remember that we always tried to improve cooperation between institutions. There have always been reserves here and many of them have even increased over recent years. We have a common pot of funding. If we all manage just our own corners and close ourselves off against others, we will not communicate and cooperate and it will be difficult to make effective use of our resources.
It is for this reason that we decided in the Committee on Budgets to implement a horizontal reserve of 5% across all institutions in respect of external translations. How else can we motivate institutions first to make use of their spare internal translation capacities and not to turn automatically to external providers? Our aim in all of these areas is to make the spare capacities of every institution available to other institutions.
Expenses for the purchase and rental of buildings form one of the main administrative expense items of the institutions. In 2005, the total floor space of the buildings used by institutions in Brussels, Luxembourg and Strasburg exceeded 2 million m2. Buildings were not always purchased in the right place, at the right time or for the minimum cost. According to the Court of Auditors, the institutions do not cooperate in these areas and even fail to assess their own policies. If we are purchasing a new building and we do not have more than one alternative in the bag, then it is difficult for us to achieve advantageous terms. For this reason, we are expecting from the Presidency of the European Parliament by the end of the year an appropriate long-term strategy on assets and buildings which will also take account of renovation requirements and security costs.
Ladies and gentlemen, if we are to work in a responsible and efficient manner we need comprehensive information on what resources are available to us. I would therefore like to emphasise the need to create an information management system. With the help of such a system, our work will be coherent and efficient. The administration is expected to submit a presentation on this project to the Committee on Budgets in the near future. None of the draft budgets of the institutions include costs related to the Lisbon Treaty coming into effect. When the Treaty enters into effect, we will have to look very carefully at reorganising existing resources before anyone submits a request for additional resources. If staff at any of the institutions achieve financial savings through work efficiencies, the Committee on Budgets will no longer have a problem with allowing such resources to be used for the other priorities of the institution.
On the other hand, if an institution achieves savings due to unforeseen events, such savings should, as a rule, be returned to the taxpayer. I would like to thank the members of the Committee on Budgets for giving their unanimous support to the proposal. I firmly believe that the budgetary system of the EU must be developed in such a way as to give precedence to resourcefulness and innovative solutions.
Mr President, honourable Members, young people - I see that the future of Europe is sitting up there in the gallery - it is a great honour to be present here today at the debate on Parliament's first reading of the budget for 2010.
Europe is going through its worst economic crisis since the Second World War. Jobs are being lost, unemployment is rising and there are record deficits in our public finances. Budgetary discipline and sound economic management can accelerate the turnaround. The right structural policy can strengthen the upturn that we hope is on the way and make it more sustainable.
In view of this, the Council unanimously agreed a well-balanced budget that invested resources in education, research, infrastructure, cohesion, responsible public finances and margins for unforeseen events; in other words, all the factors that we know to be important for growth and prosperity. Major issues remain. Financing is required for the European Economic Recovery Plan and for support for the dairy sector.
Yet at this time, when Europe's public finances are the worst in living memory, Parliament's Committee on Budgets is proposing that the payments be increased by 10% - by 10%! Can you name me a single other area, apart from the costs of unemployment, in which we would allow such an increase? Despite significant budget deficits - 8% of GDP in France, 6% of GDP in Germany, 14% in the United Kingdom and in Ireland - the Committee on Budgets thinks that the Member States should finance greater expenditure and more administration. It wants financing for administration!
I am particularly concerned that such a high level of expenditure will make it more difficult to finance the Economic Recovery Plan. I am also particularly concerned that the Committee's proposal contains no contingency whatsoever for unforeseen events.
We must agree on a budget that the Member States can afford and that we can justify to our people. We must agree on the Economic Recovery Plan, which is of the utmost importance for Europe's development. In view of the agreement that we reached in April, I am confident that we will succeed in this. We will need to resolve the complex dairy issue. Bearing in mind the excellent cooperation that we have enjoyed to date, I am sure that we will be able to resolve even this complex issue in the difficult situation and predicament in which we find ourselves.
Member of the Commission. - Madam President, I am very pleased to have the opportunity to speak to you today before you finalise your first reading of the 2010 draft budget with Thursday's vote.
I would like, first of all, to thank Parliament for restoring the preliminary draft budget in many areas.
The Commission very much welcomes Parliament's focus on using the budget as a tool to overcome the current crisis by enhancing economic growth, competitiveness, cohesion and job protection.
The Commission also welcomes the inclusion, in Parliament's first reading, of the Amending Letter requesting increased spending, notably for Palestine, climate change and accompanying measures in favour of ACP countries.
Turning to the core issues of the present budget procedure, the Commission has fully understood that Parliament regards the financing of the second phase of the European Economic Recovery Plan as a priority. Let me tell you that this is a priority for the Commission too. From that point of view, I understand the logic behind the European Parliament's so-called 'asterisk amendment' on the Recovery Plan going beyond the current expenditure ceiling.
Next week, the Commission will present a package to address the needs related to the Recovery Plan with a view to reaching an agreed solution at the November conciliation.
At this stage, the Commission has not yet identified all the sources of financing corresponding to the full amount for the energy projects required by the recovery Plan in 2010. However, the Commission will endeavour to identify all possible availabilities with a view to closing any outstanding gap in time for the November conciliation.
The Commission is concerned about the current difficulties in the dairy sector and we have taken due note of Parliament's proposal to create a special 'Milk Fund' and of the stance taken by the ministers of agriculture. In line with the proposal made yesterday by my colleague, Marianne Fischer Boel, next week's Amending Letter to the 2010 budget will propose that EUR 280 million be dedicated to help address the immediate consequences of the crisis for milk producers.
This new proposal has an impact on the initially envisaged financing of the gap for the EERP but, as I said, the Commission will deploy all efforts to eventually find the necessary resources in time for the conciliation meeting.
Now I would like to draw your attention to a number of issues where Parliament's first reading gives rise to concerns.
The European Parliament is proposing an overall increase of nearly 10% in the level of payments compared to 2009, which is some 4% above the level proposed by the Commission. While I share the wish of the European Parliament to support economic growth through the EU programmes, we should also take into account the amount of payments that can be reasonably executed without undermining sound financial management. The Commission has no reason at this stage to depart from the estimates made in its preliminary draft budget.
Concerning the administrative support lines of spending programmes, the so-called 'BA lines', I understand the wish of the European Parliament to take a quite restrictive approach in the current circumstances. But it is also important to provide the appropriate administrative means for managing growing financial envelopes of programmes if we want this budget to be adequately executed. The Commission hopes there will be the opportunity to redress this issue in the second reading.
Parliament has also voted a number of reserves which, if maintained in the final budget, will have an adverse effect on budget execution. The reserve on salaries, if maintained in the course of the year, would have an adverse effect on recruitment of new officials in 2010 to replace personnel leaving the Commission.
Let me conclude by assuring you that, in accordance with the Interinstitutional Agreement, the Commission will give its position on the amendments adopted by Parliament in early November through the so-called 'letter on executability' and I hope Parliament can take it into account in its second reading.
The Commission will continue to act as honest broker and will do its utmost to help pave the way for a successful outcome to this budget procedure, bearing in mind that the financing of the second tranche of the EERP represents a real challenge for which all efforts should be heading in the same direction. I count on your support for achieving a satisfactory and balanced result there.
draftsman of the opinion of the Committee on Foreign Affairs. - Madam President, I am honoured to speak on behalf of the Committee on Foreign Affairs.
Year after year, we see how Section IV of the budget is severely underfunded. Year after year, we also see that, as the year progresses, the Commission and the Council have to resort to a variety of specific measures which are not in tune with regular budgetary methods in order to finance the needs which we all knew were there right from the beginning. The situation in Palestine is, unfortunately, one of the best examples of this.
Having said that, I do note some positive elements. I see that the Baltic Sea Strategy got some extra money. I also see that the appropriations have been increased for a number of specific policies in favour of democracy and human rights. I want to conclude by saying that, especially for the year 2010, we will need to pay attention to the fact that probably - and hopefully - the European External Action Service will start to operate. We will need to provide the necessary funds for that.
draftsman of the opinion of the Committee on Development. - Madam President, I do not want to ask for the budget to be bust; all I want to ask is that we meet the commitments we have given to the developing world. Eleven million children die every year in the developing world. These are people who are hit not just by the financial crisis, in the way we are, but by the fact that they do not even get the remittances - which were greater than the financial assistance we gave them - from their families living in the developed world because they, too, are suffering. These people are suffering doubly: they are also suffering from the consequences of climate change.
All I want us to do is to meet our commitment to these people. If our GNP goes down a percentage, our contribution to these people also goes down. So let us meet the percentage contribution we said we would make. Clarity in the budget line, so that we can measure here in Parliament that you are meeting those commitments, and additionality are absolutely central to this. Please, in all of this, do not ask the poorest people in the world to carry a burden they are not able to carry.
Madam President, Minister, Commissioner, ladies and gentlemen, the Committee on Budgetary Control has delivered an opinion containing a number of suggestions. I will present three of them to you in one minute.
The first concerns research, in particular, the sixth and seventh framework programmes. For the sake of legal certainty, it is advisable, Commissioner, for the European Commission to refrain from recalculating financial statements for projects that have already been approved and settled, by applying new interpretations of the eligibility criteria.
We would again ask the Commission not to deviate from the common nationally and internationally acknowledged and certified accounting and calculation methods.
The second point is the inclusion of EU staff pensions in the budget. We propose that the claims against Member States in respect of staff pensions, estimated at EUR 37 billion at 31 December 2008, be entered in the accounts as an asset.
We also suggest that the budget include the exact amount of these pensions, and not just the amounts paid, as the latter do not take account of the amounts paid into future pensions. I would reiterate the proposal for a study on the creation of a Community pension fund, and we also support the Anti-Fraud Office, which must be strengthened so that it can carry out control activities outside the Union.
Madam President, in the Committee on Civil Liberties, Justice and Home Affairs, we have worked to increase the budget for the Area of Freedom, Security and Justice, which has increased by 13.5% from 2009.
In particular, the chapters on External Borders, Return, Visa Policy, Free Movement of People and Fundamental Rights and Citizenship have increased. The chapter on Justice in Civil and Criminal Matters, in particular, has increased by 4.7%.
However, the chapter on Security and Safeguarding Liberties has increased by 95% as a result of the integration of Europol into the Community budget. This is therefore something new compared to the 2009 budget.
We adopted an amendment to increase the FRONTEX budget, sending a clear message of commitment to managing the phenomenon of immigration and all aspects of migratory flows in a way that respects human rights.
Finally, I think that it should also be pointed out that in committee, we adopted a budget amendment of EUR 5 million to facilitate the integration of nationals from third countries. Therefore, the section under Title 18 on the Area of Freedom, Security and Justice has increased to EUR 105 million, which will help to strengthen the administrative and financial management of the Member States.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (DE) Ladies and gentlemen, it is no secret that the Committee on the Environment, Public Health and Food Safety takes the view time and again - this year included - that the funds provided in the European budget absolutely do not suffice to provide effective environmental programmes, to maintain our biodiversity and for a fight against climate change that has a chance of succeeding. The fact that the Council makes even further cuts from these meagre funds is as incomprehensible as ever. That is why 'back to the preliminary draft budget' is the standard response.
There are two things that we must impress on the Commission. The first of these is that we expect it to immediately include what are known as the 'assigned revenues' for those agencies that are partly dependent on fees - such as the European Medicines Agency in London or the European Chemicals Agency in Helsinki - in the preliminary draft budget and not to achieve an artificial margin by omitting them. The second point is that we expect the Commission to bring forward a proposal as soon as possible for how it will fund the anti-smoking campaign Help in future after the tobacco fund has run out. You see, it is the same every time.
Madam President, there is cut-throat competition in the world today. Developing countries now account for 20% of the world's wealth. In 15 years' time, they will account for 34%. In 2025 - in other words, in 15 years' time - China and India will together account for 20% of global investments in research and development. While these investments are being made outside Europe, bureaucracy is stifling the research institutions, universities and industry of Europe.
We are facing three crises that must be resolved simultaneously: the climate crisis, the employment crisis and the financial crisis. The response to these crises by the Committee on Industry, Research and Energy is that we must invest in research and innovation. Both the Council and the Commission have agreed that this is a priority - in the Lisbon process, in the Seventh Framework Programme and in the European Economic Recovery Plan. In practice, however, their idea of prioritising is to implement cuts of 7%. All I can say is that I am grateful that the Council is not 'prioritising' these incredibly important areas still further!
This is Orwellian Newspeak and it is unacceptable. We need more resources to be allocated to research and development. We must work together to reduce bureaucracy. We would like to see the Council and the Commissioner for Science and Research focusing on this. Above all, we demand that vigorous efforts be made in respect of research and innovation. It is there that jobs will be created and it is there that the future lies for Europe and Europe's competitiveness - not in cuts in this area.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - Madam President, compared to the 2009 budget, the Commission proposal for 2010 provides for a moderate increase in the budget lines concerning internal market and customs policy, whereas the amount of money allocated to consumer policy remains stable. In the draft 2010 budget, the Council has decreased the money, in particular, for budget lines which concern the development of the internal market. I believe that a functioning internal market in these times of economic crisis can contribute to the economic recovery.
In the area of customs policy, the budget will assure cooperation and coordination measures, thus reinforcing security and protection of external borders, supporting the fight against illicit trafficking and fraud as well as improving the efficiency of customs systems. I consider measures in the area of consumer education a priority, in particular, the strengthening of financial literacy. The crisis has shown how important consumer policy, in particular, consumer education, is, in order to help consumers take responsible economic decisions. For all these reasons, the IMCO Committee called for a separate budget line on the SOLVIT programme to be financed by an amount of EUR 1 million. SOLVIT is a very good example of how you can help businesses and citizens. Finally, for the continuation of the pilot project monitoring measures in the field of consumer policy for the consolidation of a scoreboard and related market study, as a preparatory action, the amount adopted is EUR 1 million.
draftsman of the opinion of the Committee on Regional Development. - Madam President, for 2010 we need a budget harnessing effectively all European policies to pull the European economy out of the crisis, while at the same time preserving our long-term objectives and commitments, which are sustainable growth, economic and social cohesion, and our obligations vis-à-vis the external world, including candidate countries.
In the draft budget, the Council has automatically cut 36 lines on administrative expenditure, among other lines accompanying the instrument for pre-accession assistance (IPA). The argument used, which is low absorption, is not justified as the necessary framework for the implementation of IPA could only be completed in July 2009. From 2010 onwards, the European Commission must appraise and approve a significant number of large projects for which it will need to employ significant numbers of people to provide external short-term technical expertise. 2010 will also be the year when the effective implementation of operations will start, requiring the performance of ex ante controls by the Commission on extensive numbers of tenders and contracts.
The budget cuts mean that the sound financial management of pre-accession assistance is put in real danger, with all its political dimensions. We should therefore remain open to reacting positively to the request from the European Commission to restore the PDB level in this respect.
draftsman of the opinion of the Committee on Agriculture. - (DE) Madam President, ladies and gentlemen, as rapporteur for the budget for the Committee on Agriculture I would like to thank the overall rapporteur, Mr Surján, for his constant willingness to talk in order to find a compromise. This is necessary as European agricultural policy is, at present, the only policy area where responsibility lies fully at the Community level.
It is right that the funds for school milk, school fruit and a few other projects have been increased. Stockpiling and export refunds, however, were even being labelled as yesterday's tools two years ago. At this moment, they are indispensable tools to overcome the crisis on the markets. We are therefore calling for an increase of approximately EUR 81 million for stockpiling from 2009 to 2010 and of approximately EUR 440 million for export refunds and we will be voting in favour of these. Nonetheless, this is actually too little at this time.
As before, I would, of course, have preferred EUR 600 million when it comes to the dairy fund. The EUR 300 million that we are now calling for for 2010 is what is absolutely necessary and I ask that this money be fixed in the budget on a permanent basis as the dairy fund. That would be the right signal to send, and also an important one.
The situation on the agricultural markets is drastic. The Commission has put its hopes in self-regulation for far too long. The agricultural markets, too, need budgetary and general policy frameworks and rules.
Madam President, thank you very much to the rapporteur and to the Committee on Budgets for accepting all of the amendments from the Committee on Fisheries.
What is particularly important for us is the amendment calling for greater flexibility in the funding granted to Regional Advisory Councils on fishing. As well as being scarce, the funding is so subject to interpretations and to the discretion of the Commission that the Councils are prevented from spending even the little that they have; this request was made to us unanimously by the seven existing councils.
One amendment that we consider particularly opportune calls for a comprehensive strategy to combat piracy that genuinely considers the situation of fishing boats, which are particularly vulnerable to these acts in all the world's waters.
With regard to research and the Seventh Framework Programme, as in previous years, we have demonstrated prudence and asked that, now that fisheries research no longer has its own heading in the budget, at least the percentage of investment should not decrease, as all decisions on fisheries management hinge on knowledge of the environment and of marine species, especially given that one of our new objectives is to apply an ecosystem-based approach to all legislation in the Common Fisheries Policy.
draftsman of the opinion of the Committee on Culture and Education. - (DE) Madam President, ladies and gentlemen, representatives of the Commission and the Council, why are the Council's cuts, which we have to implement every single year in different policy areas, so stupid, so wrong and so short-sighted? The answer is because they are not oriented towards the common European interest, and that is what I criticise from a political standpoint. You, as the Council, and the Member States are also encompassed by common European responsibility, and our European expenditure is expenditure for our common European interest.
It is absolutely incomprehensible that the funding for training and education could be cut at this point. One of our most successful programmes is the student exchange programme that enables our young people to study in Europe, to get out into the world. Why are you cutting back on that? We need to do more for culture, cultural exchange and town twinning because these make Europe real and generate acceptance of Europe from the bottom up. And how can we cut back on the communications policy, where we have agreed that there is a need to really let the voters and the citizens know about the European Union's positive achievements? I can only observe, regrettably, as has been said already, that this type of cuts is completely counterproductive from a political point of view.
Madam President, on behalf of the Committee on Economic and Monetary Affairs, I would like to emphasise two points today.
The first is the question of implementing supervision structures at European level. In the wake of the crisis, or during this crisis, everyone understands that the Union must equip itself with structures that will enable it to supervise the banking, insurance and securities markets. At the end of the last parliamentary term, we reached an agreement with the Council that focused on certain sums for the authorities that were supposed to prefigure those that we are putting in place today. However, the draft budget as it stands does not comply with this political agreement, which was concluded under the previous Parliament. I hope that the amendments that have been tabled again are adopted so that we are in line with this political agreement, which was concluded so as to ensure that the Union finally equips itself with supervisory authorities.
Moving on, I would like to emphasise the issue of fiscal policy. Fiscal policy tools have been cut even though there is an international call for more governance in fiscal matters. If we really want to combat tax havens, the Union must also equip itself with the resources to conduct this policy consistently. We will not send out the right message by reducing the Commission's competence in this area.
draftsman of the opinion of the Committee on Constitutional Affairs. - Madam President, it has become quite evident in the last few years that the institutions of the European Union are much less familiar to the citizens of Europe than should be the case.
The European Union is a democratic body, so that contact with the citizens is in the interests of both. What the European Union does, and why, should be fully known to the citizens. The citizens are stakeholders in what is done by the EU, and clearly the European Union is a stakeholder in European public opinion.
There are various ways of ensuring that this mutual interest is given expression. Communication is one of these, and an important one, and it is for this reason that the budget should include an element devoted to the communication of its activities by the European Union to the wider public.
On behalf of the Equality Committee, I would like to draw your attention to just one issue during the one minute I have available. This is to do with the European Institute for Gender Equality and its funding. Based on Parliament's codecision, we established the Institute in 2007 in Vilnius. One might think the time that has elapsed since then would have been sufficient for the Institute to have become operational. Unfortunately, the situation is much more serious than this. The Institute currently has just a director and an assistant. I would like to thank the Committee on Budgets and the rapporteur, Mr Surján, for having taken into account that the Equality Committee was making a wise suggestion when it said the budget could not be automatically slashed based on this year's income, because if we did this, the Institute would not be able to get up and running in the future. We not only need to guarantee the rising staff expenditure in the future annual budget, but we must also establish a reserve for the amount allocated to its activities so that the Institute can fulfil its role.
Madam President, as chairman of the Committee on Budgets, I should like to react to the surprising publication of a draft Commission communication on the budgetary review. The Commissioner will tell us whether this is an inadvertent error.
However, I should like to issue a warning. Although it not does include any figures, the very innovative, and at times provocative, content of this text seems inappropriate for a Commission at the very end of its term of office and for a mid-term review of the multiannual agreement signed in 2006. The President of the Commission must therefore clarify, as a matter of urgency, his timetable in relation to the financial proposals that he plans to make, under both the outgoing Commission and the new College. Changing the budgetary and therefore political priorities does not come under the management of current business. The Committee on Budgets will be ready for the debate, but on the basis of proposals coming from a Commission that is fully legitimate, that is armed with a five-year mandate, and that is ready to assume its political responsibility when it comes to initiatives with this kind of scope.
Madam President, ladies and gentlemen, it is precisely on the budget that Parliament can and should bring to bear all of its power as an institution directly elected by the citizens, in order to ensure that this vital instrument for growth, and also for fairness and justice, is fully able to meet citizens' needs. The budget must have the ability to be tangible and dynamic, to listen and to respond.
We have worked towards making the 2010 draft budget as flexible as possible at this time of particular economic and financial crisis. However, the budget must also be credible, feasible and tangible, and in this regard, it was fundamental to avoid making financial resources for the coming years too inflexible by restricting excessive spending beyond the maximum expenditure ceiling contained in the perspectives of the multiannual financial framework just to cases that really are an absolute priority. This is the case with the Recovery Plan.
Again with the same aim, namely establishing a budget truly able to meet citizens' needs, we have formulated specific amendments regarding payments in order to free up the maximum amount of resources possible with immediate effect.
The European budget is structured on two tracks: commitments and payments. The commitments represent serious political intentions, but also real, concrete actions. Therefore, payments have been increased to EUR 127 billion in line with the draft budget tabled by the Committee on Budgets, compared with EUR 120 billion proposed by the Council and EUR 122 billion proposed by the Commission.
Still with the same aim, with the same political approach, as a group we are strongly opposed to the creation of reserves, which are not genuine resources immediately available to citizens. The policy of establishing reserves at times of crisis should be reduced to the absolute minimum, to cases in which a reserve really is technically indispensable. In times of crisis, there is no point merely writing figures in the budget, but instead we should build a useful budget, immediately ready for action.
Other matters also deserve special attention. As a group, we have taken the important responsibility of re-tabling the amendment to increase the milk fund to EUR 600 million, as decided by a unanimous vote of the Committee on Agriculture and Rural Development, and therefore with the participation of all the Members and groups, and also re-tabling an amendment for a microcredit project amounting to EUR 37 million which, and this is extremely important, does not jeopardise the implementation of other programmes under heading 2.
There is a particular risk at times of crisis: that budget resources will not actually be increased, but transferred from one budget line to another. It is to counter this risk that Parliament, as a directly elected institution, with a role different to that of the Council and the Commission, must be especially careful in its actions, not least with regard to scrutiny.
Madam President, I would like to start by thanking Mr Surján for his sterling work in keeping the different elements of this budget process together. People are now saying that many of the Member States are having great difficulties with their public budgets, and that we should therefore rein in on spending too. That is true, but there is no public budget more controlled than the EU budget. We in the Group of the Alliance of Liberals and Democrats for Europe support the result of the vote in the Committee on Budgets. We support the draft budget put forward by Mr Surján.
For us, the funding of the investments under the recovery plan in energy and climate policy and the focus on research and innovation were the most important priorities for the 2010 budget. That is also the way we want to see the EU budget go in future - in other words, that we should concentrate on these areas. We think it is a poor state of affairs that neither the Commission nor the Council has indicated where we are to find the money for these investments in the recovery plan - investments that not only we here in Parliament, but also the Heads of State or Government of the EU, support. It is appalling that we have to see this acted out time after time when expenditure can be indicated but no decent funding can be found for it. We therefore support Mr Surján's proposal to review the Multiannual Financial Framework and look at whether the money for energy investments can be recovered from unused funds within the agricultural budget.
The Group of the Alliance of Liberals and Democrats for Europe also supports the proposal to allocate EUR 300 million to a dairy fund to cushion the current crisis for dairy producers. We share the view that the crisis is serious and must be tackled. Personally, I am not a supporter of the new fund as the Commission does already have tools to help the industry and has also earmarked nearly EUR 0.5 billion for the purpose. The Committee on Agriculture and Rural Development wanted to earmark EUR 600 million for a dairy fund over and above this half a billion. In this regard, I believe that the result of the vote in the Committee on Budgets - the EUR 300 million - is an expression of a more realistic solution.
This draft budget removes a number of the Council's savings and provides a more realistic assessment of the needs for payments in the coming year, and the multi-annual agreement has proven itself to be more a rigid and inflexible framework, in particular, in relation to category 1a, which includes research, education and transport, and category 3, which includes legal and asylum policy and culture and information policy, as well as external affairs policy, while the ceiling for category 4 is chronically far too restrictive.
I would also like to thank Mr Maňka for his work on the budget for other institutions. Parliament's budget remains within the 20% for total administrative expenditure in the EU, and that despite taking on the expenditure for Members' compensation under the new Statute for Members. Our group believes that we should be careful of excessive increases in the allocation for political parties, but we have agreed to the draft that is on the table, and I would also like to thank Mr Maňka for the fact that he has focused on the expenditure on translation and on Parliament's buildings policy. It is high time that we got collaboration between the institutions and a report into Parliament's buildings policy over a number of years. We have been calling for this for a long time. Now we may finally see it laid on the table.
Madam President, ladies and gentlemen, I, too, would like to start by thanking Mr Surján and Mr Maňka for their cooperative efforts, and I would then like to move on to Mr Surján's statement, in which he said that the Council wants, above all, to pass a small budget. In our view, that is precisely the wrong direction to take in times of crisis. In times of crisis, you have to have the political courage to act and you have to spend more money on the right, sustainable investments for the future. We have, after all, an environmental and an economic crisis, and we have a crisis of hunger and poverty in the world.
If we Europeans want to act correctly, we need to change our political goals. We need a transformation to a sustainable society, we need a Green New Deal, and specifically in relation to the Lisbon strategy, we need more sustainable technologies, efficient green technologies, new propulsion systems and, of course, also new materials that are truly environmentally friendly. That also means that we need to invest more money in research and development. As I have already emphasised on behalf of the Committee on Culture and Education, we in the European Union need to invest more money in training and education and to educate our young people, our talents, well and better, because we could then be sure that that money would not be misspent but would pay off in the future, both for the individuals in question and also in terms of the success of our economy.
We must also, however - and this is what makes the Green New Deal a truly all-round challenge - change structural funds policy and make it an environmental tool when it comes to retrofitting buildings and to new and sustainable concepts of mobility. We need to change our agricultural policy, which must become more environmental in nature. Yet energy generation, too, can play a major role in the rural economy and can take place in an environmentally friendly and ecological way. At the moment, I see far too few plans here - but we must push forward with this.
I will now turn to the arguments about the dairy farmers. We Greens take the view that the dairy farmers must be helped at this point. It is not enough, however, to just spend the cash - the money must be spent on the right policy in this field. We need quotas, and we need good rules, frameworks and regulation. If we are to spend this money now - the EUR 280 million that we are debating - it must go direct to the producers and their organisations.
We also want to redistribute money. We do not believe that we should spend EUR 449 million on export subsidies in the dairy sector because what this does is to ruin markets elsewhere, primarily in Africa. We propose that the EUR 300 million plus that we are spending on tobacco production should be reallocated and then truly made available to small dairy farmers. That would be more ecological and would be much more beneficial to the dairy farmers than what we are doing at present.
My final comment is on the recovery plan. Ultimately, we will only support it at second reading if it is clear that a green and sustainable approach really is being pursued here. We want an ecological energy policy, we want broadband in rural areas and we want pan-European electricity networks. These things would really be a step towards a future-oriented policy. That is what we expect from the negotiations over the coming weeks.
on behalf of the ECR Group. - Madam President, I will be focusing my comments on the Commission budget and I would like to congratulate Mr Surján for everything he has done as the general rapporteur but, in the absence of the coordinator of our group, Mr Bokros, who happens to be in Hungary for a long-term engagement that he was committed to, I am asked to present the group's position today. I understand that this is the third different group that I have presented views for in this House since I have been a Member - not that I have changed, just the groups have.
So the three points I would like to make in the debate today are as follows. Firstly, the general situation is a serious one, which has already been indicated in a financial and economic manner. Our deficit levels are at historic highs in several Member States, as the President of the Council has indicated. Indeed, in some Member States, the debate is not about where the money is going to be contributed but about the levels of cuts which will be needed to bring the expenditure back into line, as it is in my own country. Therefore this is a very mixed debate on how we are going to make sure we can make the European Union run effectively.
Here, however, we will be looking at the budget. In terms of the budget that we will be preparing for 2010, it is a budget which obviously is at the beginning. We are in our opening gambits, but in our group, we will be looking very clearly at the quality of expenditure - as the Commissioner has said, on expenditure where monies can be reasonably executed and not being in any way excessive in this regard because of the general situation we find ourselves in.
My last comment relates to the comments made by our Chair in the Committee on Budgets, Alain Lamassoure. We must use this occasion - it is the first year of a five-year Parliament - to look ahead. We must discover, if we can, from the Commission when we are going to get the mid-term review, how it will be shaped, how we are going to be able to look ahead, not just to the mid-term review, but how we are going to approach future financial perspectives, as Mr Böge laid out in his report in the last Parliament. Not least, how we begin to set in train an interinstitutional process that will look at long-term trends and that will enable us to get the right budgetary analysis, because without that, it is really difficult to plan ahead.
I would like to open with the most positive aspect: on Thursday, we will vote for more than EUR 3 billion in payment authorisations to go to Structural Funds and programmes of a social nature.
The Council does indeed dispute this policy, believing that we should not ask the Member States for more money. I hope the Swedish Minister will forgive me if I say that this point of view shows a shopping list mentality. We are living in exceptional times, and I believe that, on the contrary, the Commission, the Council and Parliament should have had the courage to tackle the problem of funding this budget head-on and made it an exceptional budget.
Even with the expenditure that we are going to approve on Thursday, this will continue to be a budget that skirts around the crisis. It is a business-as-usual budget. We do not need drops of water in seas of milk. What we need is another policy for rural areas. We do not just need Structural Funds for our territories, but a European social policy that complements the policies of each of our States. What we really need is courage!
Today, there are as many people living in poverty - 79 million - as there were at the beginning of the century. There is a great deal of uncertainty about the standards necessary to tackle climate change. The key issue that we need to discuss is financing the European budget and future Financial Perspectives. That is the question, and do not tell us that there is no money, because there is; we can go and look for it among the tax evaders, in the taxation of capital gains in the financial markets and in tax havens.
Mr President, rapporteurs, this problem with the budget is so vital that we, the MEPs, should set an example by making cutbacks. I have made proposals about travelling expenses. These days, when travelling, an MEP receives his/her salary, expenses for the cost of the journey, the distance travelled and the time wasted. This is ridiculous and incomprehensible. I hope that on Thursday, we will at least have the decency to review this state of affairs.
on behalf of the EFD Group. - Madam President, it is unbelievable that in these times of financial and economic crisis, the European Commission proposes an increase of almost 5% for the 2010 budget.
But what is worse is that, while the Council, at its first reading in July, put forward a reduction of almost 2% on the preliminary draft budget, this Parliament is now proposing an increase of 5% on it.
The 2010 budget would then end up being over EUR 127 billion in payment appropriations which equates to 1.08% of the EU's gross national income.
Is this the way this Parliament wants to bring the budget closer to the citizens? It is all very nice to want to subsidise the Special Olympics in Poland and Greece and the European Youth Olympic Winter Festival in the Czech Republic, or even Xacobeo 2010, but our constituents have other priorities in their lives, such as paying their mortgages and giving a reasonable education to their children.
The daily cost of the European Union for the United Kingdom currently amounts to GBP 45 million per day and the proposed increase will bring it to GBP 50 million or more with the reduction of the rebate.
Believe me, there are many other priorities in the UK to invest this money in, and now that the European Commission has warned that Britain is in danger of going bust due to its high level of national debt, this country would be happy to have a significant reduction in its EU contributions, and I am sure that other countries would also be happy with a similar reduction.
Year after year, the Court of Auditors has been unable to give us satisfaction that the EU budget has been legally and regularly spent, and I was really concerned at the lack of control over taxpayers' money when I was the chief accountant of the European Commission back in 2002.
But still, Parliament wants to put more money into the EU coffers. Do not count on me ever to vote in favour of any increase in the budget. If you want to subsidise projects to fight the crisis, you should find areas where the budget can be reduced.
(DE) Madam President, ladies and gentlemen, it is not only in the figures that the crisis shows up, in the falling markets and in the billions of euros spent on propping up the banks and re-initiating our economy. It can also be seen in the exploding unemployment figures. This crisis can be seen most of all in the very real fears and anxieties of the citizens of the European Union. They fear for their jobs and they fear for their pensions. Our citizens are worried about climate change, about energy supplies and about the curtailing of their individual rights in the fight against terrorism.
The EU can make a positive contribution to calming the thoroughly justified fears of its citizens, even if, at present, there is a need for the relevant processes to be made more effective and efficient. In this regard, I am primarily thinking of the European Globalisation Adjustment Fund, for example, in the case of Nokia, and of the Solidarity Fund to support the Italian earthquake victims. In order for the money from these funds to actually reach those affected, I think it is important both to redesign these processes to be more efficient and to ensure crystal clear oversight, as the Globalisation Adjustment Fund must in no way be confused with an EU back-up for the multinationals.
Europe was a guarantee for peace and prosperity for a long time. Let us work together to make sure that it continues to be just that.
(FR) We are Europe.
Madam President, honourable Members, Commissioner, due to some slight delays, I will have to leave Parliament very shortly, as my flight leaves in 45 minutes. I will ensure that everything that is said is passed on to me. It has been a good debate. Many good suggestions have been made. It is difficult to set priorities, but set them we must. As regards research, I can tell Mrs Ek that we are investing 7.3% more in research than in the 2009 budget, which I think is a lot.
In its proposal, Parliament invests and increases expenditure substantially compared with 2009. At the same time, we must bear in mind that the EU is in recession. Public finances in the European Union are declining by around 7%. That is not something we can ignore.
The Council is also investing more, but it is also investing more selectively. We are investing in measures that will stimulate growth and we are being more restrained when it comes to areas such as administrative expenditure. At the same time, we are pleased to see that Parliament is also taking important steps in this area.
Following today's debate and the discussions that I have had previously with representatives of Parliament, I believe that - together with the Commission - we will be able to reach agreement on a genuinely good budget in the time to come.
(PT) Ladies and gentlemen, I am convinced that the European Union's budget for 2010 will help us to overcome the economic crisis that we are undergoing at present. One of the results of the crisis is unemployment. I therefore wish to emphasise and outline the importance of the amendment we have made to reinforce the ERASMUS programme, in order to promote and facilitate the creation of first jobs for young people.
With regard to Parliament's budget, I am overjoyed that our main proposals have been taken into account, both in the budget itself and in the draft resolution. Our goal is excellence in lawmaking. We recognise the importance of multilingualism, of course, but we feel that our prime objective is excellence in lawmaking, and to that end, we need to have the necessary resources so that Members can achieve this objective.
So as to bring about greater transparency and stringency, we have proposed a baseline budget, which should be implemented at the beginning of each legislative cycle. We have also proposed reserves for this objective, the transparency objective and the stringency objective, and therefore reserves in the case of the communication policy, for example, where we would like there to be a cost and benefit analysis. There should also be reserves to seek to reduce the existing bureaucracy, for example, in contracting assistants, and we want to 'oblige' the Administration to help reduce this bureaucracy. We also agree on the property policy, and concur that it should be a long-term policy.
Finally, my congratulations to the rapporteurs László Surján and Vladimír Maňka. Special congratulations are due to the rapporteur, László Surján, for resisting the temptation to be demagogic about the milk fund, for example, and for doing his utmost and not attempting the impossible in order to sell abroad.
(SV) Madam President, ladies and gentlemen, the Swedish Presidency has criticised the Committee on Budgets for wanting to increase payment appropriations in the current circumstances. In practice, this refers to the execution of the EU budget. I consider the criticism absurd for a number of reasons. Firstly, the Council's finance ministers have always withheld payments to such an extent that large parts of the EU's budget are never executed. Instead, large sums are repaid to the Member States as rebates. That is absurd, because the commitments in the budget are there to be executed - not to be repaid to the Members. We are prepared to fight for this. The question therefore arises as to whether the Presidency's policy is actually to make great promises in the form of commitments that are then never executed.
Secondly, this year, the arguments for this are even stronger than usual. We should be increasing the execution of Social Fund measures that concern job creation, skills development and other such measures, for example.
The Presidency's criticism is directed not just at the European Parliament, but also at the Commission, because most of what we are doing concerns restoring the cuts in the Commission's budgetary proposal that the Council wants to force through and, in addition, focusing on measures for job creation. I also note that the Presidency has criticised the fact that the Committee on Budgets is increasing certain administrative appropriations - while the Commission is criticising us for doing the opposite, namely for having accepted some of the Council's cuts. Our abiding principle has been to increase those administrative appropriations that are needed to guarantee the execution of important policies - but not otherwise. This year's budget debate looks set to become something of a battle between the Council and the Commission.
As regards the European Economic Recovery Plan, the EU's budget is not of such magnitude as to be able to be used for Keynesian stimulus policy, but it can be used for certain small but strategic matters, such as the Recovery Plan. As we now have a high level of unemployment, it can only be a good thing to bring forward investments that were going to be made anyway and that help to bring Europe together into a genuine internal market - such as those relating to energy infrastructure. Nonetheless, almost a year after the Plan was launched, we still have no tangible proposals from the Council or the Swedish Presidency concerning where the money is to come from. We are open to discussion, but obviously it is pointless to take the money from other priority areas that also contribute to employment, lifelong learning or energy and climate development, for example.
It is a pity that the minister had to leave as I had a question for him. I will ask it anyway and perhaps he will respond by another means. The Swedish Presidency has stated that the strategy for the Baltic Sea area is one of its priority issues. At the same time, it has not proposed any financing for this strategy. I find that surprising, because it means that everything that needs to be done must be financed from other sources that have already been earmarked for other important objectives. There will be no net contribution to the Baltic Sea Strategy. In view of this, I wonder how the Swedish Presidency can claim that it sees the Baltic Sea Strategy as a priority. We want an allocation of EUR 20 million, equivalent to SEK 200 million. It is an important contribution.
(PL) Madam President, as we all know, the most important budget items in the financial year 2010, and an evaluation of the budget, were set out in a resolution of 10 March this year. In its resolution, Parliament was highly critical of the tight margins available in most of the headings of the Multiannual Financial Framework. It is alarming that in this draft, the Council reduced the initial draft still further. The resultant disproportions between the levels of commitments and payments were so great that they contradicted the fundamental principle of prudence.
I had expected that closer attention, if not the closest attention, would be paid to the economic crisis which we still face, but as can be seen, Parliament is having to fight on its own for the interests of citizens, and to persuade them that Europe is not the source of the problems, but that it might find an effective remedy for them. This is why I fully endorse the draft, which includes funds for the implementation of an economic recovery plan, and I think that it should be one of Parliament's priorities. However, the cuts introduced by the Council would limit growth and job creation, or simply render them impossible. They would also put an end to work on solving our citizens' energy problem. In the context of the crisis in agriculture, for example, in the dairy sector, there are no possibilities of extending programmes which would support a growth in consumption of agricultural products, such as by popularising the consumption of milk and fruit in educational establishments.
Therefore, I think that the draft budget, in its present form, is not capable of achieving the objectives set by the European Union. From the few issues which I have mentioned, it can already be seen that there are areas of the EU budget which can overcome the problems we should be solving, but in many places, budget entries are planned historically, as if the present situation and current problems did not exist. They do not foresee future challenges, and where they do, they make little attempt to influence them. I think that as a Parliament, it is incumbent on us to strive for more dynamic decisions in reacting to problems which appear in Europe, remembering at the same time to be transparent in our management of funds. This is what our electors charged us with six months ago.
(DE) Madam President, ladies and gentlemen, the effects of the world economic crisis in which we currently find ourselves cannot yet be foreseen. We have to be aware that the crisis still has not hit the labour market with its full force. What does the European Union do in this situation, where more and more people are threatened by poverty and unemployment and fear for their existence? The European Union decides on new focal areas in its budget. Or, to be more precise, it adjusts its finances in favour of a sealing off of its borders, in favour of hi-tech military projects and in favour of a more and more sophisticated monitoring of Europe's citizens.
Believe it or not, there is to be an increase of 16% for the area of freedom, security and justice. The fund to secure the external borders is to receive 12% more funding next year. The expenditure on strategic military security research is being almost doubled and will now rise to a total of EUR 215 million.
From the point of view of the Confederal Group of the European United Left - Nordic Green Left, this means that the EU is taking leave of its founding idea of being a peace project for Europe. This draft budget instead follows the logic of the Treaty of Lisbon, with its obligation on the part of the Member States to constantly modernise their military apparatus and to secure the external borders.
Europe's Left instead demands that the European Union implement a consistent peace policy. Instead of an agency for armament, we call for a disarmament agency. Europe must concentrate its resources on civilian conflict resolution strategies such as a Europe-wide civilian peace corps and promoting independent research into peace and conflicts. In our view, this budget sets our sights increasingly on war instead of on crisis management and the Left in the European Parliament will not, therefore, support this budget.
(NL) Madam President, the 2010 budget has been drawn up under particular economic and financial circumstances. Rapporteur Mr Surján wants to set budgetary priorities, and I very much appreciate that. I support him where these concern core tasks of the European Union and lines that are of particular importance to economic recovery. However, the overall result too often comes down to spending more money, even though the Council had already made less rigorous cutbacks in the draft budget than in other years.
I should like to thank Mr Surján explicitly for his open and constructive attitude, which was evident with regard to my amendment seeking improvements in childcare, and particularly deinstitutionalisation. This amendment, which concerns the European Social Fund, was adopted with broad support in the committee. The European Union and the Member States must help ensure that children from homes can grow up in families as far as possible. At a time when we are focusing on economic measures, we must not forget expenditure of great social importance such as this. Otherwise, it will be these children who suffer at this economically difficult time, and that is unworthy of the EU.
(NL) Madam President, the Members of this House often talk of solidarity among Member States; naturally, as it is easy to show solidarity if it is paid for out of other people's pockets.
The figures for 2008 came out on 23 September. Again, the Dutch, more than any other Europeans, feel the extent to which the infamous Europhile dream is eating up their pay slips. The Dutch public - the class dunce - is of course the largest net contributor once again. Each Dutch citizen pays a staggering EUR 267 to Europe every year.
The Party for Freedom (PVV), the biggest Dutch party according to the opinion polls, will continue to fight against this. It is also a disgrace that the Netherlands is the third largest payer, after Germany and Italy, when it comes to the net contribution for 2008. The Party for Freedom wants to ensure that the Dutch public is no longer treated as Europe's cash machine.
Let there be an end to money for corrupt countries, to the Globalisation Fund and the Cohesion Fund, to the travelling circus and to the left-wing projects, and let us give Dutch bakers, butchers and greengrocers their hard-earned money back. After all, it will probably be the case with the 2010 budget, too, that Dutch citizens are left holding the baby and have to dig deep into their pockets, whilst MEPs from 19 out of the 27 countries present here play Santa Claus with other people's money.
This is termed 'solidarity', but it is theft, pure and simple. The PVV would never even dream of adopting a budget for the European Union that would so extremely and disproportionately disadvantage the Dutch public.
(ES) Madam President, if the Lisbon Treaty enters into force, as we all hope, from January we will have new powers of joint decision regarding the whole budget that will also naturally apply to agriculture. Perhaps we will be happier in the Committee on Budgets when the Lisbon Treaty enters into force.
However, the new powers will also mean new responsibilities. These new responsibilities affect all of us, whether we are MEPs, members of the Council or members of the Commission. The first of the obligations is to fulfil interinstitutional responsibilities and commitments. I am going to mention two of them.
Firstly, the funding of the European Economic Recovery Plan. This is a disgrace. We have been negotiating for a year and we have still not been able to secure EUR 5 billion out of an overall European Union budget which this year amounts to more than EUR 130 billion.
We have not yet been able to find a solution. Firstly, we lost a budget surplus from 2008 and now we do not have the funding guaranteed. If the Council tries to save on other items, we will find ourselves negotiating at a serious disadvantage, because the previous commitment involved funding the activities of the Recovery Plan with new money.
The second matter is the Dairy Fund. We need to comply with the principles, with the needs for budgetary discipline, which require that a margin be left in Category 2. The Council and the Commission have just accepted EUR 280 million.
I would like to put a question to the Commission, because it is very important that we are sure about what we are going to be voting on in two days' time. Do these EUR 280 million that we have accepted, that you have accepted, come from what was not spent in 2009 or can it be assumed that you are making commitments in relation to the money for 2010 that this House has not yet voted on? We believe that this is a question that requires an immediate response from the Commissioner.
In any case, these EUR 280 million are not part of the Dairy Fund, but rather we are talking about a one-off intervention. The Dairy Fund is another long-term intervention that involves restructuring and a financial commitment from the Commission and the Council.
(DE) Madam President, the congratulations of my group to our rapporteur are all the warmer for the fact that, through the 2010 budget, we have brought about a state of ongoing works. It is a snapshot missing significant elements that we will be accruing as a result of the Treaty of Lisbon, including obligations that we enter into under the Treaty, so that we work on the basis that we can and must re-visit this budget relatively speedily, even if, at that point, the focus may be more on the argument about Parliament's rights and less on the contents of the budget.
The President-in-Office of the Council said that there would be a 7.3% increase in funding for research. We played our part in attaining that. We support it because we need this extra money for innovations and because this is how we will have to earn our money in future. At the same time, however, we must also consider the rules according to which we will provide this money and ensure that we do not provide it in such a way that the researchers for whom it is actually intended will no longer be able to access it because they fail to navigate through complicated rules. I would therefore like to call, at this point, for greater collaboration between the Committee on Budgets and the Committee on Budgetary Control.
The Committee on Budgetary Control will be discussing two reserves on Thursday that failed to pass in the Committee on Budgets and I would like to ask, as the spokesperson for our group in the Committee on Budgetary Control, that these reserves be approved. One of the reserves relates to Commission staffing, specifically in connection with an idea from the Committee on Budgets known as 'staff screening'. By this point we are very well informed about 30% of the staff at the Commission, but we know nothing about the other 70%, who are still not covered. This reserve is designed to obtain information about the 70% about whom we currently know nothing.
The second reserve relates to the Financial Regulation. At the end of this year, the scheduled revision of the Financial Regulation will take place, and our aim with this reserve is to help the Commission out a little, as we believe that we need simplifications and that we must implement certain proposals in the Financial Regulation. I am very grateful to Commissioner Šemeta for the fact that the Commission, under his leadership, has now, for the first time, carried out a consultation amongst subsidy recipients on the subject of 'Obstacles and difficulties in the application procedure'. I also want to argue in favour of this reserve as it relates to OLAF, the European Anti-Fraud Office. The Commission has been refusing to provide us with a working paper since November last year and in so doing, has obstructed the progress of the consultations about OLAF and its legal basis. It is important, therefore, to obtain a majority for these two reserves.
Thank you very much, Mrs Gräßle. As you are addressing the Commission directly, I would encourage the Commissioner to listen closely to what you have to say. That makes it much easier to answer afterwards.
(NL) Madam President, I should very much like to contribute from the perspective of the Committee on Regional Development. It is this committee that makes the citizen-focused policy that is needed, particularly in the context of the crisis we are seeing at the moment.
I should like to start by thanking Mr Surján, who has cooperated on responding to good signals. In a time of crisis, it is unacceptable for financial arrangements - particularly in regional policy - to be violated and amounts to be reduced. It is excellent, in my view, that this is now being set to rights.
It is necessary to be alert in a time of crisis, and the European Parliament and the Commission have done so in the proposals that were adopted just before the recess. We have more flexibility, we can provide our budgets earlier, and we can invest more in energy-efficient buildings and housing, for example.
I also welcome the additional budgets that have been provided for three pilot projects. In recent weeks, representatives of the regions have been meeting at the Open Days in Brussels, and have said that they can put these resources to very good use in enabling better participation in policy in all kinds of fields. This is the citizen-focused policy I referred to.
I have just heard Mr van der Stoep, another Dutch representative, say he rejects these resources. Take cross-border language projects, for example: these promote participation by the people, something we are happy to endorse. There was one small sticking point, but Mr Surján found a good solution to that, too. It has been said in the course of the debate that the Green New Deal should be paid for out of these resources: the regional resources.
Sustainability policy is an excellent thing, of course, but adopting such a proposal in its entirety would give rise to a great many unrealistic expectations in the regions and also among our fellow Members. We have specified in the Structural Funds regulations what can be done in the way of innovation, of sustainability policy and of ecology, and so it is good to include that just by way of example rather than declaring we are going to adapt the regulation to this.
(IT) Madam President, ladies and gentlemen, allow me, Madam President, to thank the Committee on Budgets for its work which, with regard to the needs of the farming world, has sought to provide a global framework of resources to resolve the issue of dairy farmers and milk, which is certainly of concern to many European countries today.
Nevertheless, the need for a minimum margin has prevented us from exceeding EUR 300 million for the milk fund. This is nonetheless a robust intervention if these resources, as the Commissioner was asked, are additional resources and envisage, naturally, a package of appropriate measures. On the other hand, we have heard some other groups proposing, probably playing in part to public opinion, a far higher figure, albeit in the knowledge that there is no way that these resources can be found, and merely so they can send a certain message to the outside world.
Allow me also to highlight another budget area which needs adequate attention: long-term buildings policy. Under the Treaty of Lisbon, with the new powers that will be conferred on Parliament, the clear need to strengthen relations with regional parliaments and the new thematic areas, we will need more room in the Brussels offices and so, given that 97% of the current buildings are already occupied, I think that we have to put in place a serious policy for the construction of an even larger European quarter which gives a clear sense of unity to Europe, through an appropriate buildings policy.
(FR) Madam President, first of all, I wish to thank the rapporteur, Mr Surján, for the balanced budget that he is proposing to us and which responds to the twin challenge of financing the recovery plan and setting up a milk fund.
As regards the creation of this EUR 300 million milk fund, which was the figure proposed by we in the Group of the European People's Party (Christian Democrats) and in the Committee on Budgets, I should like to make two comments.
Firstly, I wish to denounce the demagogy of a number of MEPs, who are calling for this fund to be given more than EUR 600 million, which is quite simply impractical and, above all, irresponsible, since that kind of sum would lead to drastic cuts in appropriations for other agricultural sectors or would compromise the financing of our recovery plan.
Consequently, the financing of the milk fund would be detrimental to our farmers and to the unemployed, which is, of course, economically ineffective and socially unjust.
I also wish to highlight my surprise, not to say my disappointment, at seeing Commissioner Fischer Boel take sole credit for this fund in the media, as if the Committee on Budgets had not worked on it, or its work were useless.
Lastly, as the youngest of the French MEPs, I wished to share with you my disappointment concerning the financing of the Youth in Action programme, since it is paradoxically in the midst of an economic crisis that we are preparing, for the first time in 10 years, to reduce the resources for this programme.
(DE) Madam President, Commissioner, I think that, with this budget, we have succeeded once again in developing new strategies. I am pleased that the House has decided to support the Small Business Act, at least with EUR 1 million for obligations and EUR 500 000 for payments. Commissioner Verheugen has promised that he will use these funds accordingly.
We have also increased the allocation for the programme of research for small and medium-sized businesses. Doing so is especially important in a crisis situation, and the SOLVIT programme is also to be significantly reinforced. This relates to getting across borders within the internal market, which often represents a very particular challenge for small and medium-sized enterprises.
I am pleased that the 'ERASMUS for journalists' programme is finally on the agenda and that 'ERASMUS for young entrepreneurs' is successfully operating.
(EL) Madam President, although it is commonly accepted that the Structural Funds and the cohesion funds are the spearhead in combating the economic crisis, the Council unfortunately is being contradictory by making cuts to the relevant payment appropriations.
Unlike the Council and the Commission, we are endeavouring to safeguard adequate financing for the European Economic Recovery Plan by strengthening energy infrastructures and research and innovation.
At the same time, we need to safeguard the viability of existing Community infrastructures and tools in the civil protection sector, especially by further strengthening the rapid response capacity of the European Union in the event of natural disasters, thereby paving the way for the future creation of a European civil protection force.
Finally, we need to point out that green development and strengthening research and innovation must be the basic component of the Community budget for a clean and viable environment in all sectors.
(FI) Madam President, Commissioner, first of all I would like to thank the rapporteur for an excellent report. The financial crisis Recovery Plan and the milk crisis have made the budgetary procedure for the coming year very challenging. We still face challenges and we await with great interest the Commission's proposal next week for financing the Recovery Plan.
Important questions have been raised here, some of which relate to the milk crisis. For my part, I want to mention just one special matter. The economic situation has meant that the Member States are keeping their purse strings tight where it concerns the forthcoming budget. Budgetary discipline on the part of the Member States may well be partly understandable in an economic whirlwind, but it is inexcusable that over these past few years, Member States have had to be refunded sums of money out of the Structural Funds budget in the form of unused appropriations. The reason for this passivity is the Administration and Control System, which needs simplifying urgently. In view of the economic situation, it is extremely important that the Structural Funds are exploited effectively in the outermost regions in order to support recovery measures.
Madam President, during the economic and financial crisis, Wales benefited from cohesion policy and structural funds under Headings 1a and 1b. So, although the recovery plan was welcome and indeed necessary, we must not now cut important lines under Heading 1 to fund the GBP 1.98 billion required. I fear that may happen and I also fear that the proposals to do so are part of a wider attack on cohesion policy. I refer to the budget review paper produced by the Budget DG, which was referred to by Mr Lamassoure earlier.
I understand this includes the possibility of renationalising convergence funding, watering down competitiveness and saying 'no' to transitional status for regions coming out of convergence. I think Members should resist all this. Indeed, I would welcome the views of the Commission on these proposals, because these proposals would damage cohesion policy and damage places like Wales and similar regions.
(PL) Madam President, we are all aware of the difficult situation we find ourselves in regarding the economic and financial crisis. I am therefore particularly glad that the Committee on Budgets and the rapporteur himself have taken a positive view of the amendment on holding the Special Olympics. The Special Olympics are, if I may explain, sports competitions for people with intellectual disabilities, enabling them to play a full part in society and giving them the opportunity for self-expression. I am very glad it has been made possible to hold the Special Olympics European Summer Games in Warsaw in 2010 and the Special Olympics World Summer Games in Athens in 2011. I would like to take advantage of this opportunity to appeal to the Council to look favourably on this financial commitment, and to ask the European Commission for help in practical matters relating to the organisation of this annual event.
(PL) Madam President, the proposed budget has to be a direct measure in the fight against the crisis. One branch of industry which has been affected especially badly as a result of the world crisis is shipbuilding and maritime transport. In addition, the European Commission, by its restrictive policy, has contributed to the destruction of the shipbuilding industry in Europe. Where Poland is concerned, the European Commission's actions have destroyed its shipbuilding industry and made thousands of people unemployed. This way of strengthening the economy strengthens the economies of countries in the Far East. Therefore, I would like to make an appeal, and to point out that it is important for next year's budget to provide funds to rescue this industry, that is to say, the shipbuilding industry, throughout Europe.
(PL) Madam President, the budget for next year also foresees an increase of funds for security and defence. This has evoked remarks and reservations from some politicians. Such remarks have also been heard during the debate. I would therefore like to ask the Commissioner a specific question - what will the increased funds for defence be used for? Does this concern a joint mission of some kind, or are these additional funds related to the promotion of new technologies or the promotion of joint military programmes? For if this were so, I think it would certainly be a move in the right direction. This is because the Army also generates new technologies, and can create new, modern jobs. I would therefore ask for more information on the subject.
Madam President, recently, the Irish Government decided to scrap the REPS scheme for farmers: that is the Rural Environmental Protection Scheme. That scheme, like many more, was cofunded by the European Union. I want to know: what happens to the money when it is not utilised by the particular government; whether the same happens in other countries; where this money goes and how is it utilised when it is not used within the country for which it is designated.
(LT) Firstly, I would like to congratulate my colleague, Commissioner Algirdas Šemeta, who today, with Parliament's approval, participated probably for the first time in such a debate.
However, on the matter of the 2010 budget, today we can surely all accept that the situation has changed somewhat since we debated the 2009 budget. There really was a lot of talk about solidarity, about solving those problems linked to the current financial crisis. To my understanding, the 2010 budget should have been slightly different. Whether we want to or not, we still have to consider the real situation which brings us new challenges every day. I would like to congratulate Parliament, which very recently in Brussels, a few days ago, unanimously agreed on support for certain states that have suffered from various natural problems. I believe that the same sort of problems also exist in some of the other small Member States of the European Union which today lack funding. Therefore, I really believe that in future, specific measures should be designed that would allow those states to come out of the financial crisis.
Member of the Commission. - Madam President, I will be very brief. First of all, I would like to thank all the Members of the Parliament for their proposals regarding the budget for 2010, and hope that in the further budgetary procedure, we will find proper solutions in order to establish a good budget for 2010.
I just wanted to respond concretely to this very important issue of milk funds and say that what Mrs Fischer Boel stated yesterday was the commitment by the Commission to come up with a proposal on certain amounts of money, namely EUR 280 million. The Commission will discuss this issue next week and we will come up with a concrete proposal on this issue according to the Rules of Procedure. These are my brief remarks regarding the discussion.
Thank you very much, Commissioner Šemeta. There were a few more questions from the Members, but it is my understanding that you do not want to answer Mr Garriga and the other Members directly. Perhaps you would like to get your answers to the Members in question in writing. They would certainly appreciate that enormously. Mrs Gräßle, Mr Garriga and numerous other Members have asked additional questions.
rapporteur. - (HU) I would first of all like to address the Council, even though the State Secretary has had to leave. I totally agree with his statement that there is a problem. I also entirely agree that everything he considers important Parliament also considers important, such as education and research. There is also a great deal of consensus on the objectives. However, there is a large gap when it comes to the means to be used. We somehow have to reach a consensus on this by the middle of November. The Commissioner mentioned that he welcomed steps Parliament was taking to restore lines featuring in the Commission's preliminary budget. I would ask him to realise that this does not happen in a few lines. In fact, I mentioned that we tried to adopt a position using a nuanced approach.
However, I must mention a few ideas expressed during the debate which I do not agree with. I cannot accept the attitude that we describe as theft the amounts being transferred from one contributing country to another beneficiary country as a gesture of solidarity. I do not think that this is what the issue is about here. The European Union has been built on the basis that members show solidarity to each other. In fact, I know of a contributing country whose leaders say that their revenue has substantially increased thanks to enlargement which has granted them access to a huge market.
The European Union cannot be measured in terms of the ratio of payments to contributions. This is spurious and misleading, and it will ruin our whole common future. At the same time, I would like to draw my fellow Members' attention to the fact that some people here very enthusiastically referred to each proposal in the past tense: we raised and arranged it, and this is the way it will be. What we will vote on now on Thursday is a draft and a political message. The political message is about how this Parliament would like to lead the European Union to greener pastures.
I also ask the Council to realise that what the rapporteur represents is not an individual's opinion, nor is it the opinion of a party, or only the opinion of the Committee on Budgets. So many people have spoken here from different committees and different political groups, but all with the same message: we need a better, more practical and more powerful budget. My time has run out. Thank you for your respectful attention.
I would like to express my thanks for the debate in the Chamber and also for the cooperation in the Committee on Budgets, in the political groups and in the arbitration proceedings.
I would like to thank the Secretary-General of the European Parliament and all of the representatives of the Directorates-General of the European Parliament; we have been working together since January looking for the best solutions to help us make effective use of the financial resources of Europe's citizens. I would like to thank the shadow rapporteurs and coordinators. I had the feeling in our discussions that we really were looking for positive solutions. It is thanks to you also that we found these solutions and many of them form part of my report. I would like to thank my advisers and the staff of the Committee on Budgets. The numerous discussions that we had with representatives of all institutions helped us to develop a more objective view of the matter and, more importantly, we discovered where to look for solutions.
I highly appreciate the agreement from the arbitration proceedings concerning the implementation of an organisational audit of the INFO Directorate-General and of the security services. The aim is to assess whether resources are being used in the best possible way. In the past, only the Court of Auditors agreed to external inspections of their work - and it paid off. Following the audit, the Court of Auditors reduced its administrative costs and achieved higher productivity levels.
The Committee on Budgets has also worked constructively with other institutions in the past. On this occasion, too, we worked together to find the best solutions when creating the budgets of European institutions. Where the requests of the institutions were justifiable, we reinstated some of the original requests which the Council had reduced. I would like to applaud the method of creating budgets at these institutions, which are already creating their budgets not only on the basis of the inflation rate, but also on the basis of real needs.
That brings the joint debate to a close. The vote will take place on Thursday at 11.00.
Written statements (Rule 149)
The draft Community budget for 2010 is much too low given that we are in the midst of an economic and social crisis, with a dramatic effect on employment and the living conditions of many people. The fact that it even falls about EUR 6 billion short of what was agreed in the multiannual financial framework for 2010 is unacceptable. In view of the serious social reality in many Member States, particularly the so-called 'cohesion countries' like Portugal, we think that the budget should be revised and increased as a matter of urgency, and we have put forward proposals to that effect, including:
Greater financial support for structural and cohesion policies;
The re-evaluation of the N+2 and N+3 rules which, to date, have meant a loss of around EUR 106 million for Portugal within the previous financial framework;
An increase in the rate of Community cofinancing in the structural and cohesion funds.
It is unfortunate that other proposals with a significant social and environmental impact were not accepted during the budget discussions, including, for example:
A development programme for Portuguese industry;
A programme for supporting the textile and clothing industry;
A programme for supporting small-scale, artisanal coastal fisheries;
An increase in funding for the LIFE+ programme.
in writing. - Following the adoption of Budget 2010 and in light of the positive developments in Ireland concerning the Lisbon Treaty, I believe that there is a need for a comprehensive review of the budgetary procedure aiming to improve the process as a whole and make it more efficient, relevant and visible to European citizens. In this regard, I believe that a key goal of the revision must be to enhance transparency in decision making and during the implementation phase. For that purpose, we should consider the introduction of uniform control standards and statistical mechanisms across Member States to get higher quality feedback on the budget delivery results. Furthermore, the budgetary procedure should incorporate a better balance between long-term stability and flexibility to respond to changing needs, while preserving the principle of subsidiary by providing clear advantages and added value in comparison to national budgets. There are also certain policy areas that need to be developed further. Europe is facing today significant challenges due to the financial crisis, climate change, energy supply, security and immigration. I appreciate the efforts of the Commission in addressing them, but I think we need a stronger, more coordinated and holistic approach in order to be effective.
Preparing a budget is never an easy process, even less so during an economic crisis. However, this is all the more reason why this task is even more important. Managing a crisis of the magnitude of the current one also depends at EU level on the balance that exists in the negotiations between the authorised European institutions. The European Parliament has undoubtedly a crucial role to play in this debate. The main issues at the heart of the discussions on the 2010 budget have been the Economic Recovery Plan and the European Milk Fund. These issues have, in a sense, highlighted how rigid the 2007-2013 financial framework is, as they are new financial projects and therefore new money. The EU budget needs to make full use of the financial margins to respond to the economic crisis. However, this budget is likely to have a limited impact if Member States are not going to adopt an active approach to accessing the available resources. We must send out a strong message to the capitals of Europe, and especially to Bucharest, in my case. Our efforts here to obtain as much money as possible for the European funds are in vain if, in our home countries, the powers that be do not take the measures required to access and use the funds efficiently.
Ladies and gentlemen, I would like to take this opportunity to welcome the fact that the pilot programme for Roma social integration proposed by the European Parliament in 2009 is still included in the 2010 Community budget. The European Commission's Directorate-General for regional policy issued an invitation to tender for the programme at the end of July. Its aim was to devise original and complex solutions for dealing with the wide-ranging problems affecting Roma communities. The explicit objective of the draft is to devise such measures which, based on existing experience, can promote Roma integration through education, social and economic measures, with cross-border cooperation and the sharing of best practices.
According to the original proposal from the Group of the European People's Party (Christian Democrats), the cornerstone of the programme is, on the one hand, the development of early years education and, on the other, the promotion of self-employment and granting of micro-credits. In addition, information and awareness-raising campaigns will also be run in connection with the pilot programme. This project will hopefully provide the opportunity to draft the guidelines for a Community action plan, aimed at Roma social integration, and contribute, through the expansion of the ideas that prove to be effective, to the drafting of a regulatory Community action plan, extending beyond the instruments currently available.
I should like to raise a question which is significant for the economy and employment, and not only in my own country. We expect to receive a proposal from the Commission in the near future on the possible extension of current antidumping duties imposed on the importing of footwear with leather uppers from China and Vietnam. The positions of individual Member States on this matter are very different. In view of the significant levels of employment in the industry, maintaining the current duties is extremely important. Extension of existing legislation does not give rise to any objections from a technical point of view. I would, therefore, like to ask for an assurance from the Commission that it will base its proposal on the substantive findings of an investigation, while at the same time taking note of the fact that this is an opportunity to verify promises made not long ago by the President of the Commission about protecting jobs.
in writing. - I welcome the proposal of the draft budget for 2010 as it is a balanced report, taking into consideration in a realistic manner the EU's priorities.
Two matters are to be highlighted - the increases to payments on the main lines (ERDF, ESF, Cohesion Fund) for regional development, and the creation of a 'milk fund'. The increases to payments are important as they will boost the implementation of structural policy in the Member States for the benefit of all European citizens, while the setting-up of a special 'milk fund' would represent a strong signal sent out by the European institutions to European farmers.
A third key point in the budget is represented by energy policy, an essential area for 2010, as it will be the year of the adoption of a new energy plan for the period 2010-2014 aimed at boosting the EU's energy security and competitiveness.
In the coming years, the Commission should also consider as a priority investments in infrastructure, especially in the new Member States, as they have a positive effect on economic and territorial cohesion.
Establishing the Milk Fund would send an important signal to European farmers, highlighting the genuine concern that the EU's institutions show for the crisis the dairy product sector has endured. The dairy market is one of the most volatile markets and has been hit hard by the economic crisis we are currently experiencing.
Such a basic solution as establishing a fund to support the sector's modernisation is patently preferable to a palliative solution, such as a return to the traditional ways of controlling production via milk quotas. We would all like to see a larger financial allocation. However, the sum being proposed for setting up this fund, which is EUR 300 million, is the maximum amount compatible with the budgetary ceiling. If this ceiling were to be exceeded, it would make it impossible for the Council of Ministers to approve the establishment of the fund.
At the same time, new steps must be taken to boost the use of rural development funds by livestock farmers. I believe that the most useful measures would be those linked to information access, the exchange of good practices and providing instruction on how to apply for these funds, which are currently underused in certain Member States.